Name: Commission Regulation (EU) NoÃ 1262/2010 of 22Ã December 2010 amending Regulations (EU) NoÃ 462/2010, (EU) NoÃ 463/2010 and (EU) NoÃ 464/2010 as regards the closing date of the invitations to tender for the reduction in the duty on maize imported into Spain and Portugal and on sorghum imported into Spain, for the quota year 2010, and the dates of expiry of these Regulations
 Type: Regulation
 Subject Matter: trade;  plant product;  Europe;  trade policy;  tariff policy;  international trade
 Date Published: nan

 29.12.2010 EN Official Journal of the European Union L 343/76 COMMISSION REGULATION (EU) No 1262/2010 of 22 December 2010 amending Regulations (EU) No 462/2010, (EU) No 463/2010 and (EU) No 464/2010 as regards the closing date of the invitations to tender for the reduction in the duty on maize imported into Spain and Portugal and on sorghum imported into Spain, for the quota year 2010, and the dates of expiry of these Regulations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) in conjunction with Article 4 thereof, Whereas: (1) Commission Regulations (EU) No 462/2010 (2), (EU) No 463/2010 (3) and (EU) No 464/2010 (4) opened invitations to tender for the reduction in the duty referred to in Article 136 of Regulation (EC) No 1234/2007 on maize imported into Spain, maize imported into Portugal and sorghum imported into Spain, respectively. (2) Between the date of the opening of the invitations to tender and 28 October 2010 the quantity of maize imported into Spain which can be classified as part of the reduced import duty quota, less the quantities of cereal substitutes referred to in Article 2(1) of Commission Regulation (EC) No 1296/2008 of 18 December 2008 laying down the detailed rules for the application of tariff quotas for imports of maize and sorghum into Spain and imports of maize into Portugal (5), covers only 37 % of the quota. The quantity of maize imported into Portugal which can be classified as part of the reduced import duty quota covers 72 % of the quota. The quantity of sorghum imported into Spain which can be classified as part of the reduced import duty quota covers only 15 % of the quota. In view of the market conditions in Spain and Portugal, opening invitations to tender until 16 December 2010 is not likely to enable sufficient quantities to cover the quotas to be imported. (3) Therefore the invitations to tender for the reduction in the duty on maize and sorghum imported into Spain and maize imported into Portugal should be extended until the 2010 quotas are fully used up and at the latest until the end of May 2011, in accordance with Article 2(2) of Regulation (EC) No 1296/2008. Accordingly, the expiry dates of Regulations (EU) No 462/2010, (EU) No 463/2010 and (EU) No 464/2010 must be amended. (4) Regulations (EU) No 462/2010, (EU) No 463/2010 and (EU) No 464/2010 should be amended accordingly. (5) The Management Committee for the Common Organisation of Agricultural Markets has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Amendment of Regulation (EU) No 462/2010 Regulation (EU) No 462/2010 is amended as follows: (a) Article 2 is replaced by the following: Article 2 The invitation to tender is open until the quota is used up and at the latest until 31 May 2011. During the tendering period partial invitations to tender shall be issued and the dates for submission of tenders shall be laid down in the notice of invitation to tender.; (b) in Article 5, the third paragraph is replaced by the following: It shall expire on 31 May 2011.. Article 2 Amendment of Regulation (EU) No 463/2010 Regulation (EU) No 463/2010 is amended as follows: (a) Article 2 is replaced by the following: Article 2 The invitation to tender is open until the quota is used up and at the latest until 31 May 2011. During the tendering period partial invitations to tender shall be issued and the dates for submission of tenders shall be laid down in the notice of invitation to tender.; (b) in Article 5, the third paragraph is replaced by the following: It shall expire on 31 May 2011.. Article 3 Amendment of Regulation (EU) No 464/2010 Regulation (EU) No 464/2010 is amended as follows: (a) Article 2 is replaced by the following: Article 2 The invitation to tender is open until the quota is used up and at the latest until 31 May 2011. During the tendering period partial invitations to tender shall be issued and the dates for submission of tenders shall be laid down in the notice of invitation to tender.; (b) in Article 5, the third paragraph is replaced by the following: It shall expire on 31 May 2011.. Article 4 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 2010. For the Commission, On behalf of the President, Dacian CIOLOÃ  Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 129, 28.5.2010, p. 58. (3) OJ L 129, 28.5.2010, p. 60. (4) OJ L 129, 28.5.2010, p. 62. (5) OJ L 340, 19.12.2008, p. 57.